Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul A. Mitchell appeals the district court’s order dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Mitchell v. Baddour, No. 5:15-cv-00083-H, 2016 WL 3480080 (E.D.N.C. Mar. 24, 2016). We deny Mitchell’s motion for a restraining order and expedited hearing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED